UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALIBABA GROUP HOLDING
 LIMITED,
                     Plaintiff,                                     18-CV-2897 (JPO)

                     -v-                                        OPINION AND ORDER

 ALIBABACOIN FOUNDATION, a/k/a
 ABBC FOUNDATION, et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On April 2, 2018, Plaintiff Alibaba Group Holding Limited (“Alibaba”) filed a complaint

alleging that Defendants Alibabacoin Foundation a/k/a ABBC Foundation; ABBC Block Chain

IT Solutions LLC; Alibabacoin General Trading FZE; Alibabacoin Foundation LLC; Jason

Daniel Paul Philip; and Hasan Abbas have been unlawfully using Alibaba’s federally protected

trademarks in connection with the marketing and sale of a new cryptocurrency. (Dkt. No. 1.)

On April 10, 2018, Defendants moved to dismiss the complaint. (Dkt. No. 33.) While that

motion was pending, this Court entered a preliminary injunction barring Defendants from,

among other things, using Alibaba’s trademarks within the United States. (Dkt. No. 137.)

       For substantially the same reasons given in the opinion granting Alibaba’s application for

a preliminary injunction, the Court now denies Defendants’ motion to dismiss.

       First, this Court has already considered and definitively rejected Defendants’ arguments

that this Court lacks subject matter jurisdiction over the instant dispute (Dkt. No. 37 at 13; Dkt.

No. 59 at 4–5) and that Alibaba effected insufficient service of process (Dkt. No. 37 at 24; Dkt.

No. 137 at 5 n.1).




                                                  1
        Second, with respect to Defendants’ argument that that the complaint fails to lay out

allegations that, if true, would suffice to establish this Court’s authority to exercise personal

jurisdiction (Dkt. No. 37 at 13–23), this Court has previously concluded that Alibaba has

demonstrated a reasonable probability that personal jurisdiction is proper here (Dkt. No. 137 at

11). Such a demonstration is sufficient to survive a motion to dismiss. See Do The Hustle, LLC

v. Rogovich, No. 03 Civ. 3870, 2003 WL 21436215, at *2 (S.D.N.Y. June 19, 2003) (explaining

that entry of a preliminary injunction entails a “higher standard for establishing personal

jurisdiction” than the standard a court applies in considering a motion to dismiss).

        Finally, Defendants argue that the complaint fails to state a viable trademark claim

because it insufficiently delineates each Defendant’s distinct role in the alleged violations (Dkt.

No. 37 at 8–9), inadequately alleges that Defendants’ activities have the potential to mislead

consumers (Dkt. No. 37 at 9–11), and establishes that Alibaba, by disclaiming any intention to

develop its own cryptocurrency, has abandoned its trademark protections within the commercial

sector Defendants occupy (Dkt. No. 37 at 11–12). The Court has already considered these

arguments and found none of them sufficiently persuasive to justify the denial of a preliminary

injunction (Dkt. No. 137 at 12–13; cf. Dk. No. 137 at 8 n.2). The arguments, then, are ipso facto

insufficient to support dismissal of the complaint. See Rush v. Malin, No. 15 Civ. 3103, 2017

WL 2817080, at *4 n.5 (S.D.N.Y. June 29, 2017) (“[P]laintiff’s burden with respect to a

preliminary injunction motion . . . is significantly higher than that . . . applied on a motion to

dismiss . . . .”).




                                                  2
       Accordingly, Defendants’ motion to dismiss is DENIED. The Clerk of Court is directed

to close the motion at Docket Number 33.

       SO ORDERED.

Dated: November 7, 2018
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                             3
